7 Mich. App. 552 (1967)
152 N.W.2d 397
CORPORATION & SECURITIES COMMISSION
v.
MICHIGAN CONSOLIDATED GAS COMPANY.
Docket No. 1,493.
Michigan Court of Appeals.
Decided September 7, 1967.
Leave to appeal granted December 12, 1967.
*555 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, T. Carl Holbrook and William D. Dexter, Assistant Attorneys General, for plaintiffs.
Matheson, Dixon & Bieneman (John M. Veale, of counsel), for defendant Michigan Consolidated Gas Company.
Leave to appeal granted December 12, 1967. See 379 Mich. 790.
J.H. GILLIS, J.
This is an appeal from the Ingham county circuit court's judgment granting defendant Michigan Consolidated Gas Company's motion for summary judgment. The trial court in granting defendant's motion stated:
"The court having filed a written opinion holding that as to the Detroit Edison Company no controversy existed between the parties because among other things of the principles laid down in the Detroit Edison Company v. Corporation & Securities Commission, 367 Mich. 104, and said opinion of this court being likewise controlling as to defendant Michigan Consolidated Gas Company as to said principles and for other reasons assigned in said opinion."
Plaintiff, Lenton G. Sculthorp, commissioner of the Michigan corporation and securities commission, contends that the Edison Case is not determinative of the present controversy in that it was a 3-2 decision with three justices not sitting. Plaintiff also contends that the instant case involves the additional question of whether the investment tax credit is a part of surplus for franchise fee purposes and this additional issue distinguishes the instant case from both the Supreme Court's Edison *556 decision and this Court's recent interpretation of that decision.[1]
The introduction of the investment tax credit into the instant case does not create any substantive distinction between this case and the previous Edison decisions. A perusal of the complaints in the instant case and the recent Edison decision discloses that the question involving the investment tax credit was pleaded in both cases in an identical manner. No distinction is shown between the accounting treatment of the reserve for deferred Federal income taxes and the investment tax credit, and in plaintiffs' complaint it was alleged that defendant claims, "They are entitled to treat the investment tax credit provided for by section 38 of the 1954 IRC in a comparable fashion." This Court cannot discern any difference between the complaints filed against the Edison Company and the Michigan Consolidated Gas Company, nor do we find that the interjection of the investment tax credit in oral arguments has any effect on the substantive issue involved.[2]
The ultimate issue presented is whether the corporation and securities commission was and is legally bound to follow the accounting procedures set up by the Michigan public service commission with respect to utilities.
It is plaintiffs' position that the Supreme Court's 3-2 decision in Edison is not controlling since it was a decision made by less than a majority of the Court. Plaintiffs further contend that McLouth Steel Corporation v. Corporation & Securities Commission (1963), 372 Mich. 76, 90, is determinative of the proposition that accounting procedures do not control and "that the State has the power and authority *557 to make a determination at variance with labels employed by the corporation."
The McLouth decision is readily distinguishable from the present case as it does not involve a public utility whose accounting procedures are determined by the Michigan public service commission. This commission is a State agency that currently has jurisdiction over all public utilities[3] and pursuant to this authority has prescribed its uniform system of accounts for gas utilities.[4] When defendant follows the accounting procedures prescribed by the public service commission, it is complying with the accounting procedures of the State agency which has jurisdiction over public utilities. Even though the corporation and securities commission may, in certain circumstances, disregard the accounting procedures of a private corporation (as in McLouth), it would be incongruous and legally indefensible to allow one State agency to disregard the accounting directives of a second State agency which has been empowered to prescribe these procedures and which directives have been followed and relied on by the defendant utility.
In dismissing plaintiffs' suit the trial court did not state that the subject matter of the complaint as pertains to the Michigan Consolidated Gas Company is barred by the Detroit Edison Company v. Corporation & Securities Commission (1962), 367 Mich. 104. The court referred to its written opinion which dismissed the suit against the Edison Company, "because among other things of the principles laid down in" Edison, supra. The court then stated that because of the principles followed and for "other reasons" its opinion in the Edison Case was likewise *558 controlling as to defendant, Michigan Consolidated Gas Company.
The trial court is not precluded from holding that its prior determination of the law in this area is controlling in the instant case, and the fact that the original opinion was based upon principles set forth in a 3-2 Supreme Court decision is immaterial.
Judgment affirmed. No costs, a public question being involved.
LESINSKI, C.J., concurred with J.H. GILLIS, J.
HOLBROOK, J. (dissenting).
My concurrence in the case of Corporation & Securities Commission v. American Motors Corporation (Appeal re Detroit Edison Company) (1966), 4 Mich. App. 65, was required by reason of the principle of res judicata following the decision between the same parties and involving the same issues in Detroit Edison Company v. Corporation & Securities Commission (1962), 367 Mich. 104. Although my brother judges have ruled that "the trial court is not precluded from holding that its prior determination of the law in this area is controlling in the instant case, and the fact that the original opinion was based upon principles set forth in a 3-2 Supreme Court decision is immaterial," I believe it best to elaborate further in this regard. The binding force of Detroit Edison Company v. Corporation & Securities Commission, supra, is absent in the instant case because there are different parties and the prevailing opinion of 3 of 8 justices of the Michigan Supreme Court establishes no precedent[1] for subsequent cases.
*559 The main issue of controversy appears to be whether or not the State franchise fees shall be determined by the Michigan corporation and securities commission on the basis of accounting methods permitted or required by the Michigan public service commission.[2] At first blush it would appear that the 2 divisions of government should ascertain capital and surplus upon the same basis or under the same accounting methods. However, upon closer look we find that the MPSC has to do with setting rates whereas the MCSC is required to assess and collect franchise fees. In reviewing similar situations we find that a common subject has on occasion been treated differently when considered for different purposes. In our opinion of Williams v. Primary School District #3, Green Township (1966), 3 Mich. App. 468, in a footnote at p 472, we stated as follows:
"It is immaterial that school districts are characterized as `local units' or `municipal corporations' for purposes of allocation under the property tax limitation act, Act No 62, PA 1933, as amended, CL 1948, § 211.201 et seq. (Stat Ann 1960 Rev § 7.61 et seq.). The case of Bacon v. Kent-Ottawa Metropolitan Water Authority (1958), 354 Mich. 159, holds that school districts possess the authority of `municipal corporations' for purposes of property tax imposition. The case of Sayers v. School District #1, Fractional (1962), 366 Mich. 217, identifies school districts as `State agencies' for purposes of tort liability."
Any theory in this case that would require the accounting method of the MPSC to control that of *560 the MCSC appears to be without statutory foundation. It would be improper to allow the accounting method approved or required by the MPSC to control the assessing procedures of the MCSC in determining State franchise taxes because it is contrary to specific statutory authority[3] and therefore unconstitutional.[4] See Cheney v. St. Louis S.W.R.R. Co. (1965), 239 Ark 870 (394 S.W.2d 731).
For the reasons herein stated and because I feel the dissenting opinion of Mr. Justice EDWARDS in Detroit Edison Company v. Corporation & Securities Commission (1960), 361 Mich. 150, and the dissenting opinion of Mr. Justice SOURIS in Detroit Edison Company v. Corporation & Securities Commission (1962), 367 Mich. 104, properly set forth the law in this matter, I am constrained to dissent. It appears without question that there is a justiciable issue between the parties and therefore a controversy existing which should be disposed of upon the merits. I would reverse and remand for further proceedings.
NOTES
[1]  Corporation & Securities Commission v. American Motors Corporation (Appeal re Detroit Edison Company) (1966), 4 Mich. App. 65.
[2]  See CL 1948, § 450.304, as amended (Stat Ann 1965 Cum Supp § 21.205).  REPORTER.
[3]  CL 1948 and CLS 1961, § 460.1 et seq. (Stat Ann 1965 Cum Supp § 22.13[1] et seq.).
[4]  1954 AC, § R 460.940.
[1]  In Detroit Edison Company v. Corporation & Securities Commission supra, the majority opinion was written by Justice BLACK; Justice KELLY concurred and Justice DETHMERS concurred in result; Justice SOURIS dissented and Chief Justice CARR concurred in dissent; Justice T.M. KAVANAGH, Justice ORIS SMITH and Justice P.L. ADAMS did not sit. Thus the prevailing opinion does not constitute stare decisis. 21 CJS, Courts, § 189, pp 305-308. Sommers v. City of Flint (1959), 355 Mich. 655; Zirkalos v. Zirkalos (1949), 326 Mich. 420; Groening v. McCambridge (1937), 282 Mich. 135; Kangas v. New York Life Insurance Co. (1923), 223 Mich. 238; City of Kalamazoo v. Crawford (1908), 154 Mich. 58.
[2]  CLS 1961, § 460.6 (Stat Ann 1965 Cum Supp § 22.13[6]).
[3]  CLS 1956, § 450.304 (Stat Ann 1963 Cum Supp § 21.205) states the applicable definition of "surplus" as follows:

"The term `surplus', as used in this act, shall be taken and deemed to mean the net value of the corporation's property, less its outstanding indebtedness and paid-up capital; but in no case, either as to domestic or as to foreign corporations, shall any deduction be made from the item of paid-up capital, in computing the franchise fee thereon, by reason of any impairment of the same." There is no legislative direction qualifying or cutting back the above quoted language  viz.: "less its outstanding indebtedness." The duty of the MCSC is all too clear, and absent authorization from the legislature, it is extremely difficult to understand how orders of the MPSC can restrict the MCSC in its franchise tax determinations (see above quote from Williams v. Primary School District # 3, Green Township, supra).
[4]  Const 1908, art 10, § 4 states:

"The legislature may by law impose specific taxes, which shall be uniform upon the classes upon which they operate." (Emphasis supplied.)
Const 1908, art 10, § 6 states:
"Every law which imposes, continues or revives a tax shall distinctly state the tax, and the objects to which it is to be applied; and it shall not be sufficient to refer to any other law to fix such tax or object." (Emphasis supplied.)